DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant's election with traverse of Invention III, drawn to an apparatus for monitoring patient movement during a medical procedure of claim 20 in the reply filed on 5/2/22 is acknowledged.  The traversal is on the ground(s) that (1) restriction is not valid if claims are not mutually exclusive (citing MPEP 806.04(f)); (2) the claims are not distinct because they are embodiments of common inventions; (3) new claims incorporate element from Inventions I and II; and (4) there is no examination burden because Invention I, II, and II fall into the same CPC.  This is not found persuasive because (1) the requirement for mutual exclusivity, and MPEP 806.04(f) applies to election of species requirements, not restriction between invention; (2) the examiner is unaware of any standard that if claims are embodiments of “common inventions” then that makes them unrestrictable, instead the standard is independent and distinct; (3) this argument is conclusory and the examiner was unable to find all the limitations that differed between the claims as identified in the restriction requirement as being present in each of the newly filed claims (for example, claim 1 recites two of “a display” and therefore requires 2 displays and has the display in wireless communication with the wireless sensor module, but claim 20 only has 1 “a display” and instead recites providing a movement graphic that indicates compliance with a movement parameter) (another example, claim 10 recites “both comprising communication devices having a GUI to display data,” “a patient movement monitor … displaying processed patient movement data including visual data graphically depicting movement within one or more movement parameters required to execute the medical procedure and visible to the patient during the medical procedure interfaced with the wireless sensor module,” and “a sensor control and monitoring unit … displaying processed patient movement data including visual data graphically depicting movement within one or more movement parameters required to execute the medical procedure and visible to a medical equipment operator and wirelessly interfaced with the wireless sensor module,” but claim 20 only has 1 “a display” and instead recites providing a movement graphic that indicates compliance with a movement parameter); and (4) the examiner burden is due to the invention so grouping of patentably indistinct inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claim(s) 1-19 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/2/22.
Specification
The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a wireless sensor module responsive to movement,” in claim 20, which corresponds to a microprocessor and a memory; “an inertial measurement unit measuring angular pitch changes,” in claim 20, which corresponds to “an accelerometer, a gyro, or a magnetometer sensor,” (see para [0007] of Applicant’s specification as originally filed); “a patient movement monitor,” in claim 20, which corresponds to a microprocessor, memory, and a display; “a sensor control and monitoring unit,” in claim 20, which corresponds to a microprocessor and a memory.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 20-32 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 20, the claim language “process movement data” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of processing the movement data, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  The claim later recites that this movement data is displayed as a graphic indicating movement, but it is unclear how the data is processed such that it is then displayed as a graphic that indicates movements.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
Dependent claim(s) 21-32 fail to cure the deficiencies of independent claim 20, thus claim(s) 20-32 is/are rejected under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 20-32 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 20, the claim language “a patient movement monitor comprising a display with processed patient movement data including visual data graphically depicting movement within one or more movement parameters required to execute the medical procedure and visible to a patient during the medical procedure interfaced with the wireless sensor module” is ambiguous.  What is “interfaced with the wireless sensor module”?  Is it the claimed “patient movement monitor,” the claimed “display,” the claimed “patient movement data,” the claimed “visual data,” the claimed “one or more movement parameters,” or the claimed “patient”?  The claim is examined as meaning that the wireless sensor module is capable of being interfaced with the patient.
For claim 24, the claim language “wherein the patient movement monitor autonomously receives and processes movement data” is ambiguous.  It is unclear what is meant by “autonomously” receives and processes the movement data because no process is truly autonomous.  For example, the patient movement monitor has to wait for data to be sent to it before it can receive and process the data.  So the patient movement monitor doesn’t have autonomy over that condition.  That is, the patient movement monitor is dependent, no autonomous, on the sensor sending data before it can receive and process the data.  Therefore, it is unclear what level of autonomy to give the scope of this claim language.  The claim is examined as meaning “wherein the patient movement monitor receives and processes movement data.”
For claim 32, the claim language “a non-transitory tangible storage media storing computer code for configuring at least one of said wireless sensor module, patient movement monitor, and sensor control and monitoring unit to operate for monitoring as claimed” is ambiguous.  It is unclear what and/or how much “as claimed” refers to.  Does it mean the entire claim “as claimed”?  Or is it only a portion of the claim?  The examiner cannot ascertain what the scope of “as claimed” is.  Additionally, claim 20 is not a method claim, therefore “monitoring” (i.e., a method step) that is “as claimed” is actually never claimed because claim 20 is not a method.  The claim is examined as not further limiting claim 20. 
Dependent claim(s) 21-32 fail to cure the ambiguity of independent claim 20, thus claim(s) 20-32 is/are rejected under 35 U.S.C. 112(b).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 32 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
For claim 32, the elements of claim 20 invoke 35 U.S.C. 112(f), and the corresponding structure already include a non-transitory tangible storage media.  Therefore, claim 32 adds no further limitations to the scope of what claim 20 already is.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 20-32 is/are rejected under 35 U.S.C. 101 because the claimed invention, considering all claim elements both individually and in combination as a whole, do not amount to significantly more than a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).
Claim 20 is a claim to a process, machine, manufacture, or composition of matter and therefore meets one of the categorical limitations of 35 U.S.C. 101.  However, claim 20 meets the first prong of the step 2A analysis because it is directed to a/an abstract idea, as evidenced by the claim language of “processed patient movement data including visual data graphically depicting movement with one or more movement parameters required to execute the medical procedure and visible to a patient during the medical procedure interface with the wireless sensor module,” “control the wireless sensor module and to receive movement data, process the movement data, and display movement data as a graphic indicating movement within at least one movement parameter,” and “provides a movement graphic indicating compliance with a maximum allowable movement parameter,” as recited in claim 20.  This claim language, under the broadest, reasonable interpretation, encompasses subject matter that may be performed mentally or with pen and paper.  The claim language also meets prong 2 of the step 2A analysis because the above-recited claim language does not integrate the abstract idea into a practical application.  That is, there appears to be no tangible improvement in a technology, effect of a particular treatment or prophylaxis, a particular machine or manufacture that is integrated, or transformation/reduction of a particular article to a different state or thing as a result of this claimed subject matter.  As a result, step 2A is satisfied and the second step, step 2B, must be considered.
With regard to the second step, the claim does not appear to recite additional elements that amount to significantly more.  The additional elements are “a wireless sensor module responsive to movement using an inertial measurement unit measuring angular pitch changes,” “a patient movement monitor comprising a display,” and “a sensor control and monitoring unit remotely interfaced with the wireless sensor module.”  However, these elements are not “significantly more” because they are well-known, routine, and/or conventional as evidenced by para [0049]-[0050] of Applicant’s specification as originally filed (which recognizes that the memory and processors are from “prior art” and “known”), para [0054] of Applicant’s specification (which discloses well-known tradename wifi protocols such as, WAN, WiFi, and Bluetooth) as well as para [0020] of U.S. Patent No. 2013/0190658 to Flaction et al. (hereinafter “Flaction”).  Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significantly more than a judicial exception.
Additionally, the ordered combination of elements do not add anything significantly more to the claimed subject matter.  Specifically, the ordered combination of elements do not have any function that is not already supplied by each element individually.  That is, the whole is not greater than the sum of its parts.
In view of the above, independent claim 20 fails to recite patent-eligible subject matter under 35 U.S.C. 101.  Dependent claim(s) 21-25 and 28-32 fail to cure the deficiencies of independent claim 20 by merely reciting additional abstract ideas, further limitation(s) on abstract idea(s) already recited, or additional elements that are not significantly more.  Claim 26 fails to recite significantly more under step 2B as evidenced by para [0063] of Applicant’s specification as originally filed.  Claim 27 fails to recite significantly more under step 2B as evidenced by para [0070] of U.S. Patent Application Publication No. 2018/0279913 to William et al.  Thus, claim(s) 20-32 is/are rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20-27, 30, and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0076619 to Wallach et al. (hereinafter “Wallach”), or alternatively under 35 U.S.C. 103 as being unpatentable over Wallach in view of U.S. Patent Application Publication No. 20200205748 to Pautsch et al. (hereinafter “Pautsch”).
For claim 20, Wallach discloses an apparatus for monitoring patient movement during a medical procedure (Abstract), comprising:
a wireless sensor module (103a) (Fig. 1) (para [0028] responsive to movement using an inertial measurement unit measuring angular pitch changes (112, 115, and/or 117) (Fig. 1) (para [0029]);
a patient movement monitor (121) (Fig. 1) (para [0030]) comprising a display (155) (Fig. 1) (para [0038]) with (Examiner’s Note: functional language because it describes what the display displays, not what the display is structurally, i.e., capable of) processed patient movement data (150a) (Figs. 2 and 5-7) (para [0051]) including visual data graphically depicting movement (Examiner’s Note: intended use of the data itself, i.e., capable of) (as can be seen in Figs. 2 and 5-7) (para [0051]) within one or more movement parameters (150b) (Figs. 2 and 5-7) (para [0052]) required to execute the medical procedure (Examiner’s Note: functional language/intended use of the claimed “movement parameters,” i.e., capable of) (para [0051]-[0052]) and visible (Examiner’s Note: functional language, i.e., capable of) to a patient during the medical procedure interfaced with the wireless sensor module (as can be seen in Figs. 2-3);
a sensor control and monitoring unit (124) (Fig. 1) (para [0030]) remotely interfaced with the wireless sensor module (as can be seen in Fig. 1) (also see para [0073]) to control (Examiner’s Note: functional language, i.e., capable of) the wireless sensor module (as can be seen in Fig. 12) (also see para [0037]-[0039], [0046], and [0061]) and to receive movement data, process movement data, and display movement data as a graphic indicating movement within at least one movement parameter (as can be seen in Fig. 12) (also see para [0037]-[0039], [0046], and [0061]);
wherein the patient movement monitor provides a movement graphic indicating compliance with a maximum allowable movement parameter (as can be seen in Figs. 2 and 5-7) (also see 1221 and 1224 in Fig. 12).
Although Wallach the structure of Wallach is capable of being used during a medical procedure in the apparatus-type claim of claim 20, it is also noted that Pautsch explicitly teaches the method step of monitoring patient movement is during a medical procedure (see Abstract of Pautsch).
It would have been obvious to a skilled artisan to modify Wallach such that the Wallach’s apparatus is explicitly used in a method of monitoring patient movement during a medical procedure, in view of the teachings of Pautsch, for the obvious advantage of initiating the medical procedure responsive to patient motion being below a threshold level (see Abstract of Pautsch). 
For claim 21, Wallach further discloses wherein the wireless sensor module further comprises a microprocessor (1303) and executable computer code stored in memory (1306) with said inertial measurement unit connected to the microprocessor (as can be seen in Fig. 1) (para [0030]) and sensitive to angular pitch changes of a patient when attached to said patient (112, 115, and/or 117) (Fig. 1) (para [0029]).
For claim 22, Wallach further discloses wherein the patient movement monitor further comprises a microprocessor (1403) and executable computer code stored in memory (1406).
For claim 23, Wallach further discloses wherein the sensor control and monitoring unit further comprises a microprocessor (1503) and executable computer code stored in memory (1506) .
For claim 24, Wallach further discloses wherein the patient movement monitor autonomously receives (as can be seen in Fig. 1) (para [0073]) and processes movement data (para [0037]-[0039], [0046], and [0061]) to display as a graphic indicating movement within at least one movement parameter (as can be seen in Fig. 2).
For claim 25, Wallach further discloses wherein the wireless sensor module collects data sensitive to movement of multiple areas of a patient body (i.e., via 103) (see Fig. 1).
For claim 26, Wallach further discloses wherein the wireless sensor module attaches to a patient body using a medical adhesive (“adhesive,” para [0028]).
For claim 27, Wallach does not expressly disclose wherein the sensor control and monitoring unit comprises a touch sensitive display screen.
However, Pautsch teaches wherein a remote monitoring unit includes a touch sensitive display screen (“touchscreen,” para [0026]).
It would have been obvious to a skilled artisan to modify Wallach wherein the sensor control and monitoring unit comprises a touch sensitive display screen, in view of the teachings of Pautsch, for the obvious advantage of being able to control the monitoring unit by just touching the screen.
For claim 30, Wallach does not expressly disclose wherein the sensor control and monitoring unit comprises a control input for sounds.
However, Pautsch teaches wherein a remote operator may take action including the adjusting of sounds for the patient that is being monitored (para [0015] and [0076]).
It would have been obvious to a skilled artisan to modify Wallach wherein the sensor control and monitoring unit comprises a control input for sounds, in view of the teachings of Pautsch, for the obvious advantage of calming the patient to help alleviate any patient anxiety.
For claim 32, Wallach further discloses a non-transitory tangible storage media (1306/1406/1506) storing computer code for configuring at least one of said wireless sensor module, patient movement monitor, and sensor control and monitoring unit to operate for monitoring as claimed (see rejection of claim 20).
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallach in view of U.S. Patent Application Publication No. 2018/0277243 to Lei et al. (hereinafter “Qing”), or Wallach in view of Pautsch and Qing.
For claim 28, Wallach does not expressly disclose wherein the sensor control and monitoring unit comprises a control input for selecting a graphics display mode.
However, Qing teaches wherein a monitoring unit comprises a control input for selecting a graphics display mode (para [0052]).
It would have been obvious to a skilled artisan to modify Wallach wherein the sensor control and monitoring unit comprises a control input for selecting a graphics display mode, in view of the teachings of Qing, for the obvious advantage of being able to control the display of the graphics based on a prompting of a user.
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallach in view of U.S. Patent No. 9,723,987 to Goetz, or Wallach in view of Pautsch and Goetz.
For claim 29, Wallach does not expressly disclose wherein the sensor control and monitoring unit comprises a control input for calibrating the wireless sensor module.
However, Goetz teaches wherein a remote unit comprises a control input for calibrating a wireless sensor module (Abstract).
It would have been obvious to a skilled artisan to modify Wallach wherein the sensor control and monitoring unit comprises a control input for calibrating the wireless sensor module, in view of the teachings of Goetz, for the obvious advantage of calibrating the sensor without requiring the patient to have to do the calibrating.
Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallach in view of U.S. Patent Application Publication No. 2021/0322853 to Lockhart et al. (hereinafter “Lockhart”), or Wallach in view of Pautsch and Lockhart.
For claim 31, Wallach does not expressly disclose wherein the sensor control and monitoring unit comprises a status indicator for at least the wireless sensor module.
However, Lockhart teaches wherein a sensor control and monitoring unit comprises a status indicator for at least a wireless sensor module (para [0140]).
It would have been obvious to a skilled artisan to modify Wallach wherein the sensor control and monitoring unit comprises a status indicator for at least the wireless sensor module, in view of the teachings of Lockhart, for the obvious advantage of diagnosis an issue with the sensor, if needed, such as low battery.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818. The examiner can normally be reached M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791